

96 HR 8973 IH: To require the Secretary of the Interior to convey certain interests in land in the State of Alaska, and for other purposes.
U.S. House of Representatives
2020-12-15
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS2d SessionH. R. 8973IN THE HOUSE OF REPRESENTATIVESDecember 15, 2020Mr. Young introduced the following bill; which was referred to the Committee on Natural ResourcesA BILLTo require the Secretary of the Interior to convey certain interests in land in the State of Alaska, and for other purposes.1.Canyon Village(a)ConveyanceNotwithstanding section 2653.3(c) of title 43, Code of Federal Regulations (or successor regulations), or the withdrawal made by section 303(2)(A) of the Alaska National Interest Lands Conservation Act (Public Law 96–487; 94 Stat. 2390), the Secretary of the Interior (referred to in this section as the Secretary) shall convey to Kian Tr’ee Corporation, for the Native Village of Canyon Village, the surface estate in the land selected by the Kian Tr’ee Corporation pursuant to section 14(h)(2) of the Alaska Native Claims Settlement Act (43 U.S.C. 1613(h)(2)). (b)LimitationThe conveyance under subsection (a) shall not exceed 6,400 acres.(c)Subsurface estate(1)In generalUnless Doyon, Limited, elects to receive conveyance under paragraph (2), the Secretary shall convey to Doyon, Limited, the subsurface estate in the land conveyed under subsection (a).(2)Alternate selectionAt the option of Doyon, Limited, in lieu of accepting the conveyance under paragraph (1)—(A)Doyon, Limited, may receive a conveyance from existing selections on land withdrawn pursuant to section 11(a)(3) of the Alaska Native Claims Settlement Act (43 U.S.C. 1610(a)(3)) that is equal in acreage to the subsurface that would otherwise be conveyed under paragraph (1);(B)Doyon, Limited, shall notify the Secretary (acting through the Alaska State Office of the Bureau of Land Management) of the preference of Doyon, Limited, not later than 90 days after the date of enactment of this Act; and(C)the Secretary shall convey to Doyon, Limited, the subsurface estate selected under subparagraph (A). 